UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (95.4%) (a) Shares Value Aerospace and defense (0.2%) Vectrus, Inc. (NON) 16,088 $359,567 Air freight and logistics (0.9%) Atlas Air Worldwide Holdings, Inc. (NON) 12,500 693,125 Park-Ohio Holdings Corp. 21,685 779,576 Airlines (1.0%) SkyWest, Inc. 23,800 815,150 Spirit Airlines, Inc. (NON) 17,300 918,111 Auto components (2.6%) Dana, Inc. 47,100 909,501 Goodyear Tire & Rubber Co. (The) 24,200 871,200 Horizon Global Corp. (NON) 42,701 592,690 Modine Manufacturing Co. (NON) 82,500 1,006,500 Stoneridge, Inc. (NON) 55,354 1,004,122 Banks (19.5%) Berkshire Hills Bancorp, Inc. 31,500 1,135,575 Camden National Corp. 26,351 1,160,498 Chemical Financial Corp. 18,993 971,492 Civista Bancshares, Inc. 42,512 942,066 First Bancorp 34,500 1,010,505 First Busey Corp. 33,400 981,960 First Connecticut Bancorp, Inc. 33,400 828,320 First Financial Bancorp 34,300 941,535 First Internet Bancorp 33,689 993,826 First Merchants Corp. 37,500 1,474,500 First Midwest Ban Corp., Inc./IL 44,300 1,049,024 Franklin Financial Network, Inc. (NON) 24,547 951,196 Fulton Financial Corp. 60,200 1,074,570 Hanmi Financial Corp. 33,200 1,020,900 Heartland Financial USA, Inc. 19,700 984,015 IBERIABANK Corp. 12,841 1,015,723 Independent Bank Group, Inc. 15,600 1,003,080 Investors Bancorp, Inc. 59,800 859,924 Lakeland Financial Corp. 15,000 646,800 MidWestOne Financial Group, Inc. 12,923 443,130 Old National Bancorp 68,500 1,188,475 Pacific Premier Bancorp, Inc. (NON) 27,500 1,060,125 Peoples Bancorp, Inc. 34,400 1,089,104 Popular, Inc. (Puerto Rico) 28,620 1,165,693 Preferred Bank 22,200 1,191,252 Southside Bancshares, Inc. 20,515 688,689 Sterling Bancorp 52,900 1,253,730 Tristate Capital Holdings, Inc. (NON) 45,513 1,062,729 United Community Banks, Inc./GA 28,900 800,241 Univest Corp of Pennsylvania 33,200 859,880 Washington Trust Bancorp, Inc. 14,000 690,200 Western Alliance Bancorp (NON) 18,000 883,620 Wintrust Financial Corp. 15,200 1,050,624 Beverages (0.5%) Cott Corp. (Canada) (S) 63,569 785,713 Biotechnology (1.4%) Conatus Pharmaceuticals, Inc. (NON) (S) 103,800 598,926 Eagle Pharmaceuticals, Inc. (NON) (S) 10,800 895,752 Emergent BioSolutions, Inc. (NON) 27,597 801,417 Building products (1.4%) Continental Building Products, Inc. (NON) 32,642 799,729 NCI Building Systems, Inc. (NON) 50,072 858,735 Ply Gem Holdings, Inc. (NON) 36,100 711,170 Capital markets (0.5%) Hamilton Lane, Inc. Class A (NON) 5,948 111,049 OM Asset Management PLC (United Kingdom) 44,705 675,940 Chemicals (2.3%) American Vanguard Corp. 49,900 828,340 Ferro Corp. (NON) 60,300 915,957 Innophos Holdings, Inc. 17,600 949,872 Kraton Corp. (NON) 16,600 513,272 Minerals Technologies, Inc. 8,295 635,397 Commercial services and supplies (1.1%) ACCO Brands Corp. (NON) 87,000 1,144,050 Ennis, Inc. 40,506 688,602 Construction and engineering (2.9%) Dycom Industries, Inc. (NON) (S) 8,800 817,960 Granite Construction, Inc. 16,600 833,154 MasTec, Inc. (NON) 27,500 1,101,375 Orion Group Holdings, Inc. (NON) 126,100 941,967 Quanta Services, Inc. (NON) 28,600 1,061,346 Construction materials (0.5%) Summit Materials, Inc. Class A (NON) 31,293 773,250 Consumer finance (1.0%) Encore Capital Group, Inc. (NON) (S) 36,100 1,111,880 EZCORP, Inc. Class A (NON) 76,600 624,290 Containers and packaging (0.6%) Greif, Inc. Class A 16,900 931,021 Diversified consumer services (1.1%) Carriage Services, Inc. 31,800 862,416 DeVry Education Group, Inc. (S) 29,600 1,049,320 Diversified financial services (0.5%) Capitol Acquisition Corp. III (NON) 78,400 827,120 Electric utilities (2.8%) ALLETE, Inc. 18,000 1,218,780 IDACORP, Inc. 18,400 1,526,464 PNM Resources, Inc. 25,800 954,600 Portland General Electric Co. 23,200 1,030,544 Electrical equipment (0.5%) General Cable Corp. 47,100 845,445 Electronic equipment, instruments, and components (3.4%) Anixter International, Inc. (NON) 10,800 856,440 Belden, Inc. 10,600 733,414 Control4 Corp. (NON) 91,300 1,441,627 Jabil Circuit, Inc. 42,000 1,214,640 Orbotech, Ltd. (Israel) (NON) 43,600 1,406,100 Energy equipment and services (1.0%) Independence Contract Drilling, Inc. (NON) 61,956 341,378 Patterson-UTI Energy, Inc. 56,700 1,376,109 Equity real estate investment trusts (REITs) (7.1%) American Assets Trust, Inc. 24,620 1,030,101 Apartment Investment & Management Co. Class A 17,100 758,385 CBL & Associates Properties, Inc. (S) 79,600 759,384 Clipper Realty, Inc. (NON) 15,322 196,428 Education Realty Trust, Inc. 16,701 682,236 EPR Properties 11,400 839,382 Equity Commonwealth (NON) 35,500 1,108,310 iStar, Inc. (NON) 90,200 1,064,360 LTC Properties, Inc. 18,100 866,990 Paramount Group, Inc. 45,400 735,934 Rayonier, Inc. 46,500 1,317,810 Summit Hotel Properties, Inc. 101,610 1,623,728 Tanger Factory Outlet Centers, Inc. (S) 22,500 737,325 Food and staples retail (0.8%) SpartanNash Co. 24,740 865,653 SUPERVALU, Inc. (NON) 117,100 452,006 Food products (1.0%) Nomad Foods, Ltd. (United Kingdom) (NON) 61,300 701,885 Sanderson Farms, Inc. (S) 8,900 924,176 Gas utilities (0.8%) Southwest Gas Corp. 15,631 1,295,966 Health-care providers and services (2.4%) AAC Holdings, Inc. (NON) 14,412 122,934 AMN Healthcare Services, Inc. (NON) 26,400 1,071,840 Ensign Group, Inc. (The) 50,889 956,713 Fulgent Genetics, Inc. (NON) 78,163 853,540 HealthSouth Corp. 23,700 1,014,597 Hotels, restaurants, and leisure (2.1%) Bloomin' Brands, Inc. 35,200 694,496 Del Taco Restaurants, Inc. (NON) 73,529 974,995 Marriott Vacations Worldwide Corp. (S) 10,200 1,019,286 Penn National Gaming, Inc. (NON) 47,312 871,960 Household durables (0.7%) Century Communities, Inc. (NON) 44,900 1,140,460 Independent power and renewable electricity producers (0.2%) Dynegy, Inc. (NON) (S) 45,700 359,202 Insurance (5.8%) American Financial Group, Inc. 12,743 1,215,937 AMERISAFE, Inc. 15,100 979,990 CNO Financial Group, Inc. 35,900 735,950 Employers Holdings, Inc. 27,200 1,032,240 Hanover Insurance Group, Inc. (The) 9,500 855,570 James River Group Holdings, Ltd. (Bermuda) 20,300 870,058 Maiden Holdings, Ltd. (Bermuda) 47,500 665,000 National General Holdings Corp. 29,100 691,416 Reinsurance Group of America, Inc. 10,673 1,355,258 Validus Holdings, Ltd. 20,714 1,168,062 Internet and direct marketing retail (0.2%) FTD Cos., Inc. (NON) 14,300 288,002 Internet software and services (1.5%) GTT Communications, Inc. (NON) 41,100 1,000,785 J2 Cloud Services, LLC (S) 16,800 1,409,688 IT Services (1.2%) Convergys Corp. 29,800 630,270 Everi Holdings, Inc. (NON) 159,300 763,047 Virtusa Corp. (NON) 20,900 631,598 Leisure products (0.7%) Brunswick Corp. 17,800 1,089,360 Life sciences tools and services (1.1%) Enzo Biochem, Inc. (NON) 128,515 1,075,671 VWR Corp. (NON) 25,796 727,447 Machinery (1.0%) EnPro Industries, Inc. 12,400 882,384 Kadant, Inc. 12,100 718,135 Media (0.9%) Live Nation Entertainment, Inc. (NON) 27,900 847,323 Madison Square Garden Co. (The) Class A (NON) 3,466 692,195 Metals and mining (0.6%) Ferroglobe PLC (United Kingdom) 96,740 999,324 Ferroglobe Representation & Warranty Insurance Trust (F) (NON) 102,740 — Mortgage real estate investment trusts (REITs) (1.0%) Cherry Hill Mortgage Investment Corp. 23,055 394,010 Redwood Trust, Inc. 74,900 1,244,089 Multi-utilities (0.5%) Avista Corp. 20,131 786,116 Oil, gas, and consumable fuels (3.9%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 84,617 1,019,635 Callon Petroleum Co. (NON) 71,269 937,900 Energen Corp. (NON) 28,693 1,562,047 Gulfport Energy Corp. (NON) 36,500 627,435 PBF Energy, Inc. Class A (S) 38,300 849,111 PDC Energy, Inc. (NON) 15,100 941,485 Ring Energy, Inc. (NON) 53,117 574,726 Personal products (0.5%) Edgewell Personal Care Co. (NON) 11,100 811,854 Pharmaceuticals (0.4%) Sucampo Pharmaceuticals, Inc. Class A (NON) 62,800 690,800 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 17,725 1,053,751 Road and rail (1.6%) Marten Transport, Ltd. 34,500 809,025 Saia, Inc. (NON) 22,400 992,320 YRC Worldwide, Inc. (NON) 84,200 927,042 Semiconductors and semiconductor equipment (5.5%) Advanced Energy Industries, Inc. (NON) 9,300 637,608 FormFactor, Inc. (NON) 96,900 1,148,265 Ichor Holdings, Ltd. (NON) 53,731 1,065,486 MaxLinear, Inc. Class A (NON) 42,500 1,192,125 Silicon Motion Technology Corp. ADR (Taiwan) (S) 23,500 1,098,625 Teradyne, Inc. 41,700 1,296,870 Tower Semiconductor, Ltd. (Israel) (NON) (S) 69,300 1,597,365 Xperi Corp. 31,400 1,066,030 Specialty retail (0.3%) Tailored Brands, Inc. (S) 30,500 455,670 Technology hardware, storage, and peripherals (1.4%) BancTec, Inc. 144A CVR (F) 152,299 — NCR Corp. (NON) 26,600 1,215,088 Super Micro Computer, Inc. (NON) 44,000 1,115,400 Textiles, apparel, and luxury goods (0.4%) Perry Ellis International, Inc. (NON) 30,000 644,400 Thrifts and mortgage finance (4.9%) Astoria Financial Corp. 31,700 650,167 BofI Holding, Inc. (NON) (S) 33,000 862,290 First Defiance Financial Corp. 21,400 1,059,514 Meta Financial Group, Inc. 14,194 1,256,169 NMI Holdings, Inc. Class A (NON) 76,600 873,240 Provident Financial Services, Inc. 25,900 669,515 Walker & Dunlop, Inc. (NON) 26,021 1,084,815 Washington Federal, Inc. 23,800 787,780 WSFS Financial Corp. 18,500 850,070 Trading companies and distributors (0.6%) BMC Stock Holdings, Inc. (NON) 45,200 1,021,520 Total common stocks (cost $121,108,970) INVESTMENT COMPANIES (2.9%) (a) Shares Value Hercules Capital, Inc. 53,482 $809,183 Medley Capital Corp. 155,400 1,195,026 Solar Capital, Ltd. 46,635 1,054,417 TCP Capital Corp. 59,252 1,032,170 TriplePoint Venture Growth BDC Corp. (S) 57,547 802,205 Total investment companies (cost $4,314,087) SHORT-TERM INVESTMENTS (8.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) 14,160,280 $14,160,280 Putnam Short Term Investment Fund 0.87% (AFF) 435,766 435,766 Total short-term investments (cost $14,596,046) TOTAL INVESTMENTS Total investments (cost $140,019,103) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $166,122,570. (b) The aggregate identified cost on a tax basis is $140,566,249, resulting in gross unrealized appreciation and depreciation of $41,683,310 and $4,309,258, respectively, or net unrealized appreciation of $37,374,052. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $14,968,800 $20,975,882 $21,784,402 $28,976 $14,160,280 Putnam Short Term Investment Fund** 5,882,664 13,809,158 19,256,056 10,092 435,766 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $14,160,280, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $13,799,139. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $15,013,896 $— $— Consumer staples 4,541,287 — — Energy 8,229,826 — — Financials 55,124,420 — — Health care 8,809,637 — — Industrials 18,719,488 — — Information technology 21,520,471 — —** Materials 6,546,433 — — Real estate 12,774,124 — — Utilities 7,171,672 — — Total common stocks — — Investment companies 4,893,001 — — Short-term investments 435,766 14,160,280 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
